Citation Nr: 9929677	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for pes 
planus, claimed as fallen arches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which determined new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for pes planus, claimed as fallen arches.

The Board notes that correspondence from the veteran dated in 
May 1998 and December 1998 appears to allege a claim of clear 
and unmistakable error in the July 1965 rating decision which 
denied entitlement to service connection for pes planus, 
claimed as fallen arches.  The veteran contends that there is 
no evidence reflecting pes planus existed prior to his entry 
into service, that there is no evidence reflecting that arch 
supports were issued in November 1954 as alleged in the 
rating decision and that the earliest possible clinical 
record of treatment was in March 1955.  It has been held that 
pleading and procedural matters should be liberally construed 
to favor an appellant.  Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Sondel v. Brown, 6 Vet. App. 218, 220 (1994); and Caffery v. 
Brown, 6 Vet. App. 377, 382 (1994).  Thus, this issue is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  In an unappealed July 1965 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
pes planus, claimed as fallen arches.

2.  Additional evidence submitted since the RO's July 1965 
rating decision is new, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The presumption of soundness has not been rebutted and 
the evidence of record suggests that the veteran's pes planus 
was incurred as a result of service.



CONCLUSIONS OF LAW

1.  Evidence received since the RO's July 1965 rating 
decision is new and material; the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  Pes planus, claimed as fallen arches, was incurred in 
service.  38 U.S.C.A. § 1110, 1111, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in October 1954, the veteran's systems, 
including his feet, were clinically evaluated as normal.  A 
clinical record dated in either November 1954 or December 
1954 reflects a prescription for arch supports and a notation 
of pes planus.  A July 1955 record reflects the veteran 
complained that his arch supports were causing him 
discomfort.  It was noted that the veteran did not need any 
arch supports and they were discontinued.  An April 1956 
clinical record reflects the veteran needed new supports for 
his feet.  Upon separation examination dated in August 1957, 
bilateral pes planus was noted.  

Upon VA examination dated in July 1965, a diagnosis of 
bilateral pes planus was noted.  Examination of the feet 
revealed no evidence of redness, tenderness, or swelling.  

In a July 1965 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for pes planus, 
claimed as fallen arches.  The RO concluded that because arch 
supports were prescribed less than three weeks after 
induction, the condition must have been present when the 
veteran entered the service.  The RO did not address the 
issue of the presumption of soundness.  The veteran did not 
file a notice of disagreement and the decision became final.  

The evidence received since the July 1965 rating decision 
includes private treatment records dated from January 1996 to 
November 1997, copies of service medical records, and the 
veteran's testimony at his July 1999 hearing before a member 
of the Board.

The private treatment records dated from January 1996 to 
November 1997 are silent for treatment, complaints, or 
diagnoses relevant to pes planus or fallen arches.  

The copies of service medical records are duplicates of those 
already received.

At his July 1999 hearing before a member of the Board, the 
veteran testified that he began having problems with his feet 
in 1955.  (Transcript, page 3).  The veteran stated that he 
noticed a problem with his feet during a 50-mile march when 
his arch gave way.  The veteran testified that he asked to be 
returned for medical treatment but was denied.  The veteran 
also testified that he had ligament damage because he was not 
returned for medical treatment at that time.  (Transcript, 
pages 4-5).  The veteran stated he had not received any 
medication or arch supports for his feet prior to 1955.  
(Transcript, page 5).  The veteran testified that he had no 
leg problems or related injuries or treatment from a 
physician for his feet prior to entering the service.  
(Transcript, page 8).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § § 1110, 1153 (West 
1991); 38 C.F.R. § §  3.303, 3.306 (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case.  As modified by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), that duty arises where the veteran has 
reported the existence of evidence which could serve to re-
open a claim.  As no such evidence has been identified in the 
instant case, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).  

Analysis

The private treatment records dated from January 1996 to 
November 1997 are new in that they were not previously of 
record.  However, the evidence does not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of pes planus, claimed as 
fallen arches, as a result of service.  The private treatment 
records are silent as to treatment or diagnoses related to 
pes planus.  Because the evidence does not tend to show that 
pes planus was incurred in or aggravated by service, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).

The submitted copies of the veteran's service medical records 
are duplicates of those already considered by the RO.  Thus, 
they are not new and material.

The veteran's July 1999 hearing testimony before a member of 
the Board is new in that it was previously of record.  The 
evidence bears directly and substantially upon the specific 
matter under consideration, the question of whether pes 
planus was incurred in or aggravated by service.  Because the 
evidence indicates that the veteran's pes planus was incurred 
and/or aggravated by service, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  His statements under oath provide that "more 
complete picture" of his foot pathology on active duty 
contemplated by controlling case law.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107 in that he has presented a claim that is 
plausible.  The claim is plausible because pes planus was 
first reported during service, and the disorder exists 
currently.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).

Since the RO determined that new and material evidence had 
not been submitted, the Board must determine whether the 
veteran would be prejudiced if the Board were to initially 
consider the claim on a de novo basis.  See Bernard v. Brown, 
4 Vet. App. 384, 392-95 (1993).  In light of the Board's 
favorable disposition of the claim, as noted below, the Board 
concludes that the veteran is not prejudiced by the Board's 
de novo review of the record.

Following a review of the evidence of record, the Board 
concludes that the evidence for and against the veteran's 
claim of entitlement to service connection pes planus, 
claimed as fallen arches is in relative equipoise. The claim 
is supported by the October 1954 enlistment examination which 
is silent for any defects or deformities related to the feet.  
Subsequent service medical records reflect complaints related 
to the feet and the use of arch supports.  Upon separation 
examination dated in August 1957, bilateral pes planus was 
noted.  Additionally, as previously noted it is difficult to 
tell whether the first clinical record referencing pes planus 
is dated in November 1954 or December 1954.  

The Board is cognizant that regardless of whether the veteran 
was first treated for pes planus in November 1954 or December 
1954, it was relatively soon after his entrance into active 
service.  However, the Board notes that a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed prior 
thereto.  38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  The Board concludes that clear and 
unmistakable evidence demonstrating that pes planus existed 
prior thereto has not been presented.  Additionally, a 
diagnosis of pes planus was noted upon VA examination dated 
in July 1965.  

Accordingly, it appears that there is an approximate balance 
of the positive and negative evidence regarding the merits of 
the issue.  With all reasonable doubt resolved in favor of 
the veteran, service connection is warranted for pes planus.




ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for pes planus, 
claimed as fallen arches, the claim is reopened.

Service connection for pes planus, claimed as fallen arches, 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

